   Case 1:17-cv-04243-RBK Document 12 Filed 08/10/20 Page 1 of 6 PageID: 68



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
BRUCE DIXON,                              :
                                          :
            Petitioner,                   :   Civ. No. 17-4243 (RBK)
                                          :
      v.                                  :
                                          :
UNITED STATES OF AMERICA,                 :
                                          :          OPINION
                                          :
            Respondent.                   :
_________________________________________ :

ROBERT B. KUGLER, U.S.D.J.

        Petitioner is a federal prisoner currently incarcerated at FCI Gilmer in Glenville, West

Virginia. He is proceeding pro se with a motion to vacate, set aside, or correct sentence, pursuant

to 28 U.S.C. § 2255. Respondent filed an Answer opposing relief, (ECF No. 5), and Petitioner did

not file a reply. For the reasons discussed below, the Court will deny Petitioner’s § 2255 motion

and will not issue a certificate of appealability.

                                      I.      BACKGROUND

        In October of 2010, Petitioner pleaded guilty to one count of Hobbs Act robbery in

violation of 18 U.S.C. §§ 1951(a) and (b)(1), and 18 U.S.C. § 2. The pre-sentence report (“PSR”)

found Petitioner to be a career offender under U.S.S.G. § 4B1.1, and there were no objections to

the PSR.

        The PSR and the plea agreement identified Petitioner’s: (1) 1997 state conviction for

possession with intent to distribute a controlled dangerous substance within 1,000 feet of a school

zone; and (2) his 2002 state conviction for possession with intent to distribute a controlled

dangerous substance, as his two predicate offenses for the career offender enhancement. (Crim No.

10-335, ECF No. 48, at 6).
   Case 1:17-cv-04243-RBK Document 12 Filed 08/10/20 Page 2 of 6 PageID: 69



       Based in part on the career offender enhancement, on February 25, 2011, this Court

sentenced Petitioner to a term of 188 months in prison, followed by a term of 3 years of supervised

release. (Crim No. 10-335, ECF No. 55). Petitioner did not file a direct appeal. Petitioner filed

the instant § 2255 motion on or about June 12, 2017.

                                 II.     STANDARD OF REVIEW

       Under 28 U.S.C. § 2255, a motion to vacate, set aside or correct a sentence of a person in

federal custody, entitles a prisoner to relief if “the sentence was imposed in violation of the

Constitution or laws of the United States, or that the court was without jurisdiction to impose such

sentence, or that the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.” 28 U.S.C. § 2255(a). When considering a § 2255 motion, a district

court “must accept the truth of the movant’s factual allegations unless they are clearly frivolous

on the basis of the existing record.” United States v. Tolliver, 800 F.3d 138, 141 (3d Cir. 2015). A

district court must sua sponte hold a hearing on the motion “‘if the files and records do not show

conclusively that [the movant] was not entitled to relief.’” Id. (quoting Solis v. United States, 252

F.3d 289, 294 (3d Cir. 2001)).

                                        III.    DISCUSSION

       Petitioner argues that he may challenge his sentence under Johnson v. United States, 135

S. Ct. 2551 (2015), which found the residual clause in the Armed Career Criminal Act (“ACCA”)

to be constitutionally void for vagueness. Petitioner’s sentence, however, did not involve the

ACCA, and the remainder of Petitioner’s motion is a collection of haphazardly stitched together

legal theories. The Court will liberally construe the motion as challenging his career offender

enhancement, under the Sentencing Guidelines, which at the time of sentencing, contained a

residual clause defining a “crime of violence” similarly to the one in the ACCA. See United States



                                                 2
   Case 1:17-cv-04243-RBK Document 12 Filed 08/10/20 Page 3 of 6 PageID: 70



v. Green, 898 F.3d 315, 318–19 (3d Cir. 2018) (comparing U.S.S.G. § 4B1.2(a) (2008) with 18

U.S.C.§ 924(e)(2)(B)(ii)). Petitioner asks the Court to resentence him without the career offender

enhancement.

        In response, Respondent contends that Petitioner’s motion is time-barred under the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), and in any event, that the

motion lacks merit.

       A. Timeliness

       The AEDPA imposes a one-year statute of limitations for filing motions pursuant to § 2255.

Under § 2255(f), the limitation period runs from the latest of:

               (1) the date on which the judgment of conviction becomes final;

               (2) the date on which the impediment to making a motion created
                   by governmental action in violation of the Constitution or laws
                   of the United States is removed, if the movant was prevented
                   from making a motion by such governmental action;

               (3) the date on which the right asserted was initially recognized by
                   the Supreme Court, if that right has been newly recognized by
                   the Supreme Court and made retroactively applicable to cases
                   on collateral review; or

               (4) the date on which the facts supporting the claim or claims
                   presented could have been discovered through the exercise of
                   due diligence.

28 U.S.C. § 2255(f).

       As Petitioner did not file a direct appeal, his conviction became final in 2011, but he did

not file the instant § 2255 motion until 2017. Consequently, he argues under § 2255(f)(3), that his

time period restarted and “the clock commenced to tick on the date that the Supreme Court

announced Welch v. United States, 136 S. Ct. 1257, 1264 (2016),” which held that Johnson, 135

S. Ct. at 2563, was retroactively applicable on collateral review.



                                                 3
   Case 1:17-cv-04243-RBK Document 12 Filed 08/10/20 Page 4 of 6 PageID: 71



          Assuming arguendo, that Johnson applies in this case, the Court rejects Petitioner’s

timeliness argument. “In Dodd, the Supreme Court held that the limitations period restarts on the

date of the Supreme Court decision initially recognizing the right, and not the date of the decision

that thereafter makes the right retroactively applicable to cases on collateral review. Green, 898

F.3d at 318 (citing Dodd v. United States, 545 U.S. 353, 357 (2005)), cert. denied, 139 S. Ct. 1590

(2019).

          As a result, Petitioner cannot rely on Welch, which made Johnson retroactively applicable

to cases on collateral review, to restart his limitations period under § 2255(f)(3). See Dodd, 545

U.S. at 357–59. Instead, Petitioner had one year from when the Supreme Court decided Johnson,

on June 26, 2015, to file his § 2255 motion. See id.; Green, 898 F.3d at 318. Accordingly, because

Petitioner did not file the instant motion until June 12, 2017, nearly two years later, the Court will

deny his motion as untimely.

          B. Merits Analysis

          That said, the Court will alternatively deny the motion on the merits. As discussed above,

the Court did not sentence Petitioner under the ACCA. 18 U.S.C. § 924(e)(2)(B). Instead,

Petitioner challenges his career offender enhancement, under the Sentencing Guidelines, which at

the time, contained a residual clause defining a “crime of violence” identically to the one in the

ACCA. See Green, 898 F.3d at 319 (comparing U.S.S.G. § 4B1.2(a) (2008), with 18 U.S.C.§

924(e)(2)(B)(ii)). Due to that similar language, Petitioner contends, pursuant to Johnson, that the

career offender enhancement is unconstitutionally vague.

          The Supreme Court in Beckles, however, explicitly rejected Petitioner’s arguments and

held that Johnson did not create a new right as to the residual clause of the Sentencing Guidelines

in their advisory form (i.e., post-United States v. Booker, 543 U.S. 220 (2005)). See Beckles v.



                                                  4
    Case 1:17-cv-04243-RBK Document 12 Filed 08/10/20 Page 5 of 6 PageID: 72



United States, 137 S. Ct. 886, 890 (2017); McKeller v. United States, No. 16-3585, 2019 WL

4565248, at *3 (D.N.J. Sept. 20, 2019). The Court reasoned that “the advisory Guidelines are not

subject to vagueness challenges,” because they do not “fix the permissible sentences for criminal

offenses,” and “merely guide the exercise of a court’s discretion.” Beckles, 137 S. Ct. at 890–92;

Green, 898 F.3d at 320. “The Court explained that the two principles governing the vagueness

doctrine—notice and avoiding arbitrary enforcement—do not apply to the advisory Guidelines.”

Green, 898 F.3d at 320 (citing Beckles, 137 S. Ct. at 892). As a result, the Court “determined that

the advisory Guidelines cannot be challenged as constitutionally vague.” Id.

       In “light of Beckles, Johnson’s holding as to the residual clause in the ACCA created a

right only as to the ACCA, and not a broader right that applied to all similarly worded residual

clauses, such as that found in the advisory Sentencing Guidelines.” Id. at 321. Accordingly,

because this Court applied the advisory Guidelines in sentencing Petitioner, he cannot use Johnson

to challenge his career offender enhancement.1

       Additionally, because Johnson does not apply, Petitioner may not use it to restart his

limitations period under § 2255(f)(3), and therefore, his Petition is untimely for that reason as well.

                         IV.    CERTIFICATE OF APPEALABILITY

       The Court must assess whether a certificate of appealability should issue. A litigant may

not appeal from a final order in a proceeding under 28 U.S.C. § 2255 without a certificate of

appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability shall not issue unless there



1
  Even if Johnson applied, the Court would reject Petitioner’s arguments. Under U.S.S.G. §
4B1.1(a), a court may apply a career offender enhancement if the defendant had “at least two prior
felony convictions of either a crime of violence or a controlled substance offense.” (emphasis
added). Petitioner’s two predicate offenses were controlled substance offenses. Consequently,
even if the crime of violence residual clause under then U.S.S.G. § 4B1.2(a) (2008), were
unconstitutionally vague, it would not affect the validity of Petitioner’s career offender
enhancement.
                                                  5
   Case 1:17-cv-04243-RBK Document 12 Filed 08/10/20 Page 6 of 6 PageID: 73



is a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “Where

a district court has rejected the constitutional claims on the merits, the showing required to satisfy

§ 2253(c) is straightforward: The petitioner must demonstrate that reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000)).

        “When the district court denies a habeas petition on procedural grounds without reaching

the prisoner’s underlying constitutional claim,” a certificate of appealability “should issue when

the prisoner shows, at least, that jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Id.

        Applying those standards, jurists of a reason would not disagree with the Court’s

conclusion that the Petition is both untimely and meritless. Consequently, the Court will not issue

a certificate of appealability.

                                           V. CONCLUSION

        For the foregoing reasons, the Court will deny Petitioner’s § 2255 motion. A certificate of

appealability shall not issue. An appropriate Order follows.



DATED: August 6 , 2020                                          s/Robert B. Kugler
                                                                ROBERT B. KUGLER
                                                                United States District Judge




                                                   6
